Citation Nr: 0906878	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  02-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as chloracne.

2.  Entitlement to service connection for peripheral vascular 
disease (PVD) of the upper and lower extremities, claimed as 
secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1967 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision and 
an October 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

In a July 2008 rating decision, the RO granted service 
connection for peripheral neuropathy of the upper and lower 
extremities secondary to diabetes mellitus.  Thus, the issue 
is not presently before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is shown to have served in the Republic of 
Vietnam during the Vietnam era.  

3. The Veteran is not shown to have manifested complaints or 
findings of a skin disorder in service or for many years 
thereafter.  

4.  The competent medical evidence of record establishes that 
the Veteran is currently diagnosed with actinic keratosis 
that is more likely than not related to the Veteran's active 
service, but that the diagnosed hand dermatitis is not as 
least as likely as not due to active service. 

5.  The Veteran is not shown by the medical evidence to have 
a current diagnosis of porphyria cutanea tarda or peripheral 
vascular disease.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
skin disability manifested by actinic keratosis is due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

2.  The Veteran does not have a current skin disability 
manifested by hand dermatitis or porphyria cutanea tarda that 
is due to disease or injury that was incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002, Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).

3.  The Veteran does not have a current disability manifested 
by peripheral vascular disease of the upper or lower 
extremities that is due to or aggravated by active service, 
or by a service-connected disability; nor may service 
connection for a chronic disorder be presumed.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002, Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims 
decided hereinbelow has been accomplished.  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, the Board finds that no further notification 
or assistance is required as to the claim of service 
connection for a skin disorder manifested by actinic 
keratosis.  

In March 2001 and October 2002, the RO sent the Veteran a 
letter advising him that to establish entitlement to service 
connection, the evidence must show a current disability, an 
injury or disability based on active service, and a 
relationship between the claimed disabilities and active 
service.  The Veteran had ample opportunity to respond prior 
to the issuance of the September 2001 and October 2002 rating 
decisions on appeal.  

The Board accordingly finds that the Veteran has received 
notice of the elements required to support his claims for 
service connection herein decided and has had ample 
opportunity to respond.  

Furthermore, the March 2001 and October 2002 letters, along 
with letters in January 2003, September 2003, and December 
2005, advised the Veteran that VA is responsible for getting 
relevant records held by any Federal agency, to include 
Social Security Administration (SSA) records and records from 
VA and other Government agencies.  The letter also advised 
the Veteran that he must provide enough information about the 
records to allow VA to request them from the person or agency 
having them, and advised the Veteran that it was his 
responsibility to make sure VA received the records.

Accordingly, the Board finds that the RO letters cited above 
satisfy the statutory and regulatory requirement that VA 
notify a veteran what evidence, if any, will be obtained by 
the Veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating decisions on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  As indicated, the 
RO has given the Veteran notice of what was required to 
substantiate the claims on appeal, and the Veteran was 
afforded an opportunity to submit such information or 
evidence prior to the issuance of the Supplemental Statement 
of the Case (SSOC) in October 2008.

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  Hence, the Board finds that any arguable failure on 
VA's part in not completely fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the 
claims is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (veteran status, existence of a 
disability, connection between the Veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the RO advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the Veteran's service and that disability).  In an 
April 2006 letter, the RO advised the Veteran of the fourth 
and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability).  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the Veteran's claims for 
service connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

The Veteran's service treatment record (STR) is on file.  In 
addition, the file includes medical records from those VA and 
non-VA medical providers that the Veteran identified as 
having relevant records.  Neither the Veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional records that should be obtained 
before the appeal is adjudicated by the Board.  

In addition, the Veteran was afforded VA examinations for the 
express purpose of determining whether his claimed disorders 
are due to active service or a service-connected disability, 
most recently in November 2006 for his claim of service 
connection for PVD secondary to diabetes mellitus, and in 
August 2006 for his claim of service connection for a skin 
disorder.  The Board accordingly finds no reason to remand 
for further examination.  

Finally, the Veteran has been advised of his entitlement to a 
hearing before the RO and before the Board in conjunction 
with the issues on appeal, but he has not requested such a 
hearing.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.

II.  Analysis

A.  Service Connection for a Skin Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition 
when a chronic disease manifests itself in service, or within 
the applicable presumptive period under 38 C.F.R. § 3.307, 
and the Veteran currently has the same condition.  38 C.F.R. 
§ 3.303(b)  

According to 38 C.F.R. § 3.303(b), if the condition is not 
"chronic" under 38 C.F.R. § 3.309, service connection may 
be granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  See 38 C.F.R. §§ 
3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

The Secretary of Veterans Affairs has determined that there 
is a presumptive positive association between exposure to 
herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  
On the other hand, the Secretary of Veterans Affairs has 
determined that there is no presumptive positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 
Fed. Reg. 59, 232-243 (Nov. 2, 1999).  

However, the service treatment record (STR) shows no 
indication, complaints, findings, or diagnosis relating to a 
skin disorder.  Importantly, the Veteran's discharge physical 
examination did not indicate that the skin was abnormal.  

Following discharge, the record shows that the Veteran sought 
treatment from a private physician starting in June 2000.  In 
a treatment note from June 2000, the physician provided a 
diagnosis of chronic eczema.  The Board notes that an 
etiology opinion was not provided.  

The record on appeal also includes extensive VA medical 
center (VAMC) treatment records.  In particular, a May 2002 
progress note reported a history of skin lesions on the nose 
and hands "for many years."  A later May 2002 progress note 
documented that the Veteran had recently been seen by a 
dermatologist, who assessed hyperkeratosis.  A July 2002 
neurology note described a 20-year history of skin lesions 
developing for no reason; a biopsy was negative for leprosy.  
A December 2003 progress note documented that the Veteran had 
occasional sores on his arms and neck, but no cause had been 
found.  It was also noted that the Veteran's hands were 
exposed to chemicals and solvents in his job as a mechanic; 
the Veteran asserted that the symptoms started prior to his 
work as a mechanic.  An April 2005 dermatology note provided 
a diagnosis of hand dermatitis.  

The record also shows that the Veteran underwent a VA 
dermatology examination in August 2006.  The examiner, a 
physician, did not have the Veteran's claims file for review.  
However, she reviewed the Veteran's current complaints and 
performed a thorough clinical examination. 

Based on her examination, the examiner diagnosed two 
disabilities.  First, she diagnosed actinic keratosis, which, 
she noted, is very common in sun exposed skin.  She opined 
that it was more likely than not caused by sun exposure 
received while younger, most likely during active service.  
Second, she diagnosed hand dermatitis and explained that this 
is a common condition that may be related to exposure to 
chemicals and irritants at present, rather than in the 
distant past.  She explained that she could think of no 
active service exposure that would lead to the development of 
hand dermatitis later.  Therefore, she determined, the 
condition is not as least as likely as not due to active 
service. 

In an addendum opinion, the physician stated that she could 
not provide a diagnosis of porphyria cutanea tarda (PCT), 
since PCT labs were unremarkable and there were no intact 
blisters to evaluate or biopsy.  Therefore, a diagnosis at 
that time would be mere speculation.  However, in a June 2008 
addendum, she indicated that porphyrin studies were negative 
and that the nonspecific eschars likely represented trauma.  
Therefore, she specifically stated, the Veteran does not have 
PCT.  In addition, she noted that the condition improved with 
topical treatment.  

In light of this evidence, the Board finds that service 
connection on a direct basis for actinic keratosis is 
warranted.  Even though the diagnosis occurred many years 
after service, the medical evidence establishes that the 
disability was in fact "incurred" during service.  Velez v. 
West, 11 Vet. App. 148, 152 (1998).  The August 2006 VA 
examiner specifically determined that the disorder was more 
likely than not caused by sun exposure in service.  

On the other hand, the Board finds that service connection 
for hand dermatitis is not warranted.  The August 2006 VA 
examiner specifically found that this disorder is not 
etiologically related to any injury or disease in the 
Veteran's active service.  The examiner's opinion is 
uncontroverted.  Without competent medical evidence 
demonstrating that a nexus exists between the hand dermatitis 
and an injury or disease incurred in active service, service 
connection on a direct basis is not warranted.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

Moreover, the evidence of record does not establish a 
continuity of symptomatology since discharge.  For these 
reasons, service connection for hand dermatitis must be 
denied.  

In addition, the Board finds that service connection for PCT 
is not warranted.  The VA examiner, in her June 2008 addendum 
opinion, specifically stated that the Veteran does not have 
PCT.  "Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability.  In the absence of a proof of present 
disability there can be no claim." Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Therefore, without a current 
diagnosis, service connection for PCT must be denied.  

Finally, although the Veteran did not assert that his claimed 
skin disorder was due to herbicide exposure, the Board will 
address the issue in light of the Board's duty to address all 
theories of entitlement.  

The Veteran's service records show that he served in the 
Republic of Vietnam during the Vietnam era.  Nonetheless, 
service connection for hand dermatitis and PCT due to Agent 
Orange exposure is not warranted.  First, hand dermatitis is 
not a disorder for which a causal connection to herbicide 
exposure is presumed.  See 38 C.F.R. § 3.309(e).  Second, 
although PCT is one of those disorders, the Veteran is not 
currently diagnosed with PCT, as explained above.  Therefore, 
VA cannot grant service connection for hand dermatitis or PCT 
as presumptively due to herbicide exposure.  See 38 C.F.R. 
§ 3.309(e).  

In conclusion, the Board finds that service connection for a 
skin disability manifested by actinic keratosis is warranted.  
However, since the record contains no medical evidence of a 
nexus between the Veteran's hand dermatitis and any incident 
of service, to include herbicide exposure, the Board finds 
that the criteria for service connection for that disorder 
are not met.  Finally, since the medical evidence of record 
demonstrates that the Veteran is not competently diagnosed 
with PVD, service connection for that disorder must also be 
denied.  

B.  Secondary Service Connection for Peripheral Vascular 
Disease

Also on appeal is the Veteran's claim of service connection 
for peripheral vascular disease (PVD) as secondary to 
service-connected diabetes mellitus.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, 
service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003); Harder, 5 Vet. App. 
at 187-89.

In this case, the record shows that the Veteran underwent a 
VA examination in October 2002.  The examiner, a physician, 
did not have the claims file for review.  However, he 
reviewed the available electronic progress notes and a 
medical history provided by the Veteran.  The examiner noted 
that the Veteran denied knowledge of PVD.  Upon physical 
examination, the examiner found that the Veteran had palpable 
femoral, dorsalis pedis, posterior tibial, carotid, radial, 
and brachial pulses, which were equal, normal, and 
symmetrical.  Based on this examination, the physician stated 
that he could not make a diagnosis of PVD.  

The Veteran underwent a second VA examination in November 
2006.  After reviewing the Veteran's claims file and relevant 
medical history, the examiner performed a thorough clinical 
examination.  Based on his examination, the examiner 
determined that the Veteran does not have PVD.  

The record is otherwise silent for complaints relating to, 
treatment for, or diagnosis of PVD.  

In light of this medical evidence, the Board finds that a 
grant of service connection for PVD as secondary to service-
connected diabetes mellitus is not warranted.  As noted 
above, there must be evidence of a current disability.  See 
Brammer, 3 Vet. App. at 225; Chelte v. Brown, 10 Vet. App. 
268, 271 (1997) (competent medical evidence must show that 
the disability exists at the time of the award of service 
connection).  For this reason, service connection on a direct 
or presumptive basis is also not warranted for PVD.  See id.  
Since the Veteran has not been diagnosed with PVD, service 
connection must be denied.  

In reaching these conclusions the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims 
herein decided, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

Service connection for a skin disorder manifested as actinic 
keratosis is granted.  

Service connection for a skin disorder manifested by hand 
dermatitis or porphyria cutanea tarda is denied.

Service connection for peripheral vascular disease (PVD) of 
the upper and lower extremities, to include as secondary to 
service-connected diabetes mellitus, is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


